Citation Nr: 0101093	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  96-14 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of compression fracture of vertebra L1, 
currently evaluated as 50 percent disabling.  

2.  Evaluation of compression fractures of vertebrae T7, T11, 
and T12, currently evaluated as 40 percent disabling.  

3.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in December 1997, on 
the issue of entitlement to an increased rating for residuals 
of compression fracture of L1 with anterior wedging of 11th 
and 12th dorsal segments, rated as 30 percent disabling.  The 
case was remanded for records and examination of the veteran.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

While the case was in remand status, a June 1999 rating 
decision denied service connection for left foot drop.  The 
record does not contain a notice of disagreement with that 
decision.  In September 1999, a Decision Review Officer 
granted a 50 percent rating for compression fracture L1, 
effective the date the veteran submitted his current claim, 
in March 1995.  Since the increase goes back to the date of 
claim, the Board need not address staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  See also 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  As 
the increase was not the highest rating assignable, the 
evaluation claim remains in appellate status.  Unless the 
highest rating assignable under the applicable criteria is 
granted, the grant of an increased rating does not terminate 
an appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

In September 1999, the Decision Review Officer also assigned 
a 30 percent rating for compression fracture T11, T12.  An 
April 2000 rating decision assigned a 40 percent rating for 
compression fractures T7, T11, T12.  Since the rating of 
vertebrae T11 and T12 was part of the issue before the Board 
in 1997, it remains before the Board.  

In June 2000, the RO issued a statement of the case on the 
issues of entitlement to a total disability evaluation based 
on individual unemployability (TDIU), an earlier effective 
date for a 40 percent rating for the thoracic spine, and an 
earlier effective date for a 50 percent rating for the lumbar 
spine.  A substantive appeal on these issues is not of 
record.  These issues are not before the Board.  Jurisdiction 
does indeed matter and it is not harmless when the VA during 
the claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of these issues.  38 C.F.R. § 19.13 
(2000).  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  The final step required 
for Board jurisdiction has not been satisfied.  When VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).  See also Ledford v. West, 
136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 (1998); 
Shockley v. West, 11 Vet. App. 208 (1998).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected compression fracture of vertebra L1 
is manifested by a severe limitation of lumbar spine motion 
and demonstrable deformity of vertebra L1.  

3.  There is no lumbar spine ankylosis or analogous 
disability.    

4.  The service-connected lumbar spine disorder does not 
result in a pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

5.  The service-connected compression fractures of vertebrae 
T7, T11, and T12 are manifested by a severe limitation of 
dorsal spine motion and demonstrable deformity of vertebrae 
T7, T11, and T12.  

6.  There is no thoracic or dorsal spine ankylosis or 
analogous disability.    

7.  In a physician's opinion, the veteran's cervical spine 
disorder is the result of the normal aging process.  

8.  The veteran's cervical spine disorder is not the result 
of disease or injury, incurred or aggravated, in service and 
is not the result of service-connected disability.  

9.  Arthritis of the cervical spine was not manifested during 
service or within the year after the veteran completed active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a 
compression fracture of vertebra L1 have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.7 and Codes 5285, 5292 (2000).  

2.  The criteria for a rating in excess of 40 percent for 
compression fractures of vertebrae T7, T11, T12 have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5285, 5291 (2000).  

3.  A cervical spine disorder was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of a service-connected disease or 
injury; and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the issues on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim and indicated the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  Review of the 
transcript of the July 1996 RO hearing shows that the VA 
employee conducting the hearings explained fully the issues 
and suggested the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  Pursuant to the Remand of 
this Board, the veteran was contacted in January 1998 and 
advised about providing the names and addresses of health 
care providers so VA could obtain additional records.  The 
veteran responded that he had no additional information to 
submit.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

All relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  The veteran has 
submitted service medical records he described as being 
recently found.  Actually, they were in the claims folder.  
He apparently requested his service medical records from the 
records center and was informed that they were not found and 
presumed destroyed in the 1973 fire.  In reality, the service 
medical records had been obtained by VA long before the fire 
and are safe, secure and complete in the claims folder.  A 
complete copy of the claims folder, including the service 
medical records was sent to the veteran by the RO in August 
1999.  

The veteran has had recent VA examinations to obtain medical 
opinions on the issues presented in this case.  

VA has completed its duties in compliance with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Evaluation of Compression Fracture of Vertebra L1, 
Currently Evaluated as 50 percent Disabling

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

In September 1954, service connection was granted for a 
slight, healed compression of vertebra L1, rated as 10 
percent disabling.  The April 1982 rating decision assigned a 
20 percent rating for residuals of compression fracture of 
L1; assigning 10 percent for demonstrable deformity of L1 and 
10 percent for limitation of motion.  An April 1982 VA X-ray 
disclosed moderate narrowing of the L5 disc space.  On the 
February 1985 VA examination, the doctor commented that he 
had to assume the injury in service injured the lumbosacral 
disc space and led to progressive degeneration.  The March 
1985 rating decision found that symptomatology associated 
with the limitation of motion due to degeneration at L5-S1 
could not be dissociated from the service connection fracture 
of L1.  The rating was increased to 30 percent.  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The current 50 percent rating encompasses a 40 percent rating 
based on limitation of lumbar spine motion.  That is the 
maximum rating under 38 C.F.R. Part 4, § 4.71a, Code 5292 
(2000) and it represents a severe limitation of motion.  
40 Percent is also the maximum rating assignable for Sacro-
iliac injury and weakness (Code 5294) and Lumbosacral strain 
(Code 5295)  Codes 5294 and 5995 consider the same symptoms 
as Code 5292 and the same symptoms can not be rated again 
under different diagnoses.  38 C.F.R. §§ 4.14, 4.71a (2000).  
See also 38 C.F.R. §§ 4.40, 4.45 (2000).  

In addition to the 40 percent rating, 10 percent was added 
for demonstrable deformity of a vertebral body under 
38 C.F.R. Part 4, § 4.71a, Code 5285 (2000), bring the total 
to 50 percent.  

The current rating is the highest assignable based on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.71a (2000).  
A higher rating would require additional manifestations such 
as ankylosis or neurologic deficits.  

A higher rating could be assigned for unfavorable ankylosis 
of the lumbar spine.  38 C.F.R. Part 4, § 4.71a, Code 5289 
(2000).  Ankylosis of the lumbar spine will be rated as 40 
percent disabling where favorable and as 50 percent disabling 
were unfavorable.  38 C.F.R. Part 4, Code 5289 (2000).  
However, there is no evidence of ankylosis (bony fixation) of 
the lumbar spine.  See 38 C.F.R. Part 4, § 4.71a, Code 5286 
(2000).  This has been adequately developed.  X-rays studies 
and computerized tomography scans of the spine have been 
taken and interpreted by physicians.  See report of March 
2000 computerized tomography.  The doctors have found 
arthritic changes but have not identified any ankylosis.  
Moreover, favorable ankylosis is rated as 40 percent 
disabling and a higher, 50 percent, rating requires 
unfavorable ankylosis.  The very slight scoliotic curvature 
to the left, seen on the December 1999 VA examination, is not 
analogous to the unfavorable ankylosis required for the next 
higher, 50 percent, rating under Code 5289.  38 C.F.R. § 4.20 
(2000).  

The other possible schedular criteria for a higher rating 
would be under Code 5293.  An intervertebral disc syndrome, 
postoperative, cured, will be rated as noncompensable.  A 10 
percent rating will be assigned where the condition is mild.  
A 20 percent rating will be granted for a moderate condition 
with recurring attacks.  A 40 percent rating requires a 
severe condition with recurring attacks and intermittent 
relief.  The highest rating assignable under this code is 60 
percent which requires a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2000).  

The VA General Counsel has held that Diagnostic Code (DC) 
5293, intervertebral disc syndrome (IDS), involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
When a veteran has received less than the maximum evaluation 
under DC 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation 
motion.  VAOPGCPREC 36-97 (Dec. 12, 1997).  See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The veteran's back disability can not be rated under Code 
5293 in addition to the other codes because that would be 
compensating the same symptoms (limitation of motion, etc.) 
twice under different diagnoses, which is prohibited.  
38 C.F.R. § 4.14 (2000).  However, the back disability could 
be rated under Code 5293 instead of and as an alternative to 
rating under the limitation of motion codes.  

Looking to Code 5293, the criteria for the next higher 
rating, 60 percent, require a pronounced condition with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  The 
examinations consistently show that the criteria for a higher 
rating have not been met.  See Francisco, at 58.  

On the April 1995 VA examination, the doctor specified that 
there were no spasms or fixed deformities.  Ankle jerk 
reflexes were not absent but were present and rated at 1.  
The doctor expressed the opinion that there was no evidence 
of neurologic compression; there were no neurological 
findings appropriate to site of the diseased disc.  The 
veteran did not have symptoms compatible with sciatic 
neuropathy with characteristic pain; rather, the physician 
concluded that the pain was myofascial in nature with a 
functional component.  

The report of examination by a private physician is dated in 
October 1995.  The examiner acknowledged that ankle jerks 
were present and 1+.  Straight leg raising was negative.  
Motor responses were intact.  There was decreased response to 
pinprick on part of the left thigh.  The assessment was 
lumbar degenerative disc disease with low back pain, no 
radiculopathy, no stenosis.  Electromyogram testing was 
consistent with peripheral neuropathy.  

A private record dated in November 1995 indicated the ankle 
jerks were absent.  However, the other findings led the 
physician to conclude that the veteran's neurologic problems 
were due to a poly neuropathy.  The doctor commented that the 
findings were not clearly typical of compression and did not 
clearly confirm a possible sciatic neuropathy or L5 
radiation.  

On the November 1996 VA examination, reflexes were 1+ at the 
knees and ankles.  The veteran was responsive to Babinski 
testing.  His gait was antalgic.  The impression was low back 
pain of spondylitic etiology.  

On the March 1998 VA examination, back motion was measured 
and it was determined that the limitations were due to pain.  
Motor responses were 4 or 5 out of 5.  The deep tendon 
reflexes were +1 at the knees and 0 at the ankles.  That is, 
the ankle jerks were absent on this examination.  Sensation 
was decreased to pinprick.  Straight leg raising was 
negative.  There was tenderness in the paraspinal muscles at 
the L2-L3 level.  The gait was normal.  The doctor associated 
pain, limitation of motion, fatigability and flare ups to the 
service-connected back disability.  The doctor stated that 
the veteran had a significant myofascial pain syndrome.  The 
doctor did not indicate that the veteran had pronounced 
neurological deficits and stated that the veteran's lower 
extremity complaints were not consistent with lumbar 
radiculopathy.  

On the June 1999 VA examination, the veteran displayed 
approximately half the normal range of motion.  Lower 
extremity strength was 5/5 throughout.  Reflexes were 2+ and 
symmetric at the knees and ankles.  That is, the ankle jerks 
were present and normal.  Magnetic Resonance Imaging (MRI) 
reports were reviewed.  The physician expressed the opinion 
that the veteran's sensory loss appeared more consistent with 
a peripheral neuropathy rather than any lumbar stenosis 
induced radiculopathy, as supported by the lack of foraminal 
stenosis in the MRI report.  

The report of the December 1999 VA examination specified that 
there was no muscle spasm.  Limitations of motion were 
measured.  Neurologic examination showed strength to be 5/5.  
There was some decrease in the bilateral ankle jerks.  There 
were no pathologic reflexes.   

In December 1997, the Board remanded the case for examination 
of back motion in accordance with 38 C.F.R. §§ 4.40, 4.45, 
4.59, as well as DeLuca.  The examination findings resulted 
in the maximum rating assignable on the basis of limitation 
of motion.  In the doctors' opinions, the recent examinations 
also showed that the veteran has symptoms compatible with 
peripheral neuropathy and not neurological findings 
appropriate to site of a diseased disc.  The symptoms were 
not compatible with sciatic neuropathy.  There was no 
demonstrable muscle spasm.  Ankle jerk responses were 
occasionally absent but were usually present, particularly on 
the most recent examinations.  The preponderance of evidence 
here establishes that the lumbar spine disability does not 
approximate the pronounced level of disability required for a 
higher rating under the criteria for an intervertebral disc 
syndrome.  38 C.F.R. Part 4, § 4.7, Code 5293 (2000).  
Consequently, a higher rating can not be assigned under Code 
5293.  

The report of a March 2000 computerized tomography scan shows 
that it was done because a questionable L5 compression 
fracture was seen on plain films.  The study concluded that 
the questionable compression fracture of the L5 level seen on 
plain films was likely an area of osteophyte formation.  
Since a 10 percent rating is already assigned for a 
demonstrable deformity of a vertebral body in the lumbar 
segment, another 10 percent rating can not be assigned on the 
same basis.  38 C.F.R. Part 4, including § 4.14 and Code 5285 
(2000).  Further, the report identifies these as degenerative 
changes.  Degenerative or arthritic changes are rated under 
Codes 5002 - 5010 (2000).  Only an unlisted condition can be 
rated by analogy.  38 C.F.R. § 4.20 (2000).  Therefore, 
demonstrable deformity due to arthritis can not be rated by 
analogy to demonstrable deformity due to fracture under Code 
5285 (2000).  The arthritic changes are rated according to 
their functional residuals and currently assigned the maximum 
rating on that basis.  38 C.F.R. § 4.40 (2000).  The 
arthritic changes are not a basis for a higher rating.  

The Board finds no basis in the rating schedule to assign a 
higher rating for the service-connected lumbar spine 
disorder.  

Thoracic or Dorsal Spine

Initially, the Board notes that the terms thoracic and dorsal 
are used interchangeably in rating the center segment of the 
spine.  Here the rating and examinations use a T (for 
thoracic) while the rating code refers to the dorsal spine.  
38 C.F.R. Part 4, Codes 5288, 5291 (2000).  

An April 2000 rating decision assigned a 40 percent rating 
for compression fractures T7-T12, based on 10 percent for 
loss of motion (38 C.F.R. Part 4, Code 5291) and 10 percent 
for each of the dorsal spine vertebrae with compression 
fractures (T7, T11, T12) (38 C.F.R. Part 4, Code 5285).  

The pertinent rating criteria are as follows:  

Vertebra, fracture of, residuals:
  With cord involvement, bedridden, or 
requiring long leg braces.......................................... 
100 percent
Consider special monthly compensation; 
with lesser involvements rate for limited 
motion, nerve paralysis.
  Without cord involvement; abnormal 
mobility requiring neck brace (jury 
mast)..................................... 
60 percent  
  In other cases rate in accordance with 
definite limited motion or muscle spasm, 
adding 10 percent for demonstrable 
deformity of vertebral body.  
  Note: Both under ankylosis and limited 
motion, ratings should not be assigned 
for more than one segment by reason of 
involvement of only the first or last 
vertebrae of an adjacent segment.  
38 C.F.R. Part 4, Code 5285 (2000).  

Spine, ankylosis of, dorsal:
  
Unfavorable..............................
.................      30 percent
  
Favorable................................
...................      20 percent
38 C.F.R. Part 4, Code 5288 (2000).  

Spine, limitation of motion of, dorsal:
  
Severe...................................
.....................      10 percent
  
Moderate.................................
..................      10 percent
  
Slight...................................
.....................        0 percent
38 C.F.R. Part 4, Code 5291 (2000).  

Code 5285 provides that vertebral fracture residuals will be 
rated based on limitation of motion, which takes us to Code 
5291.  The RO has already assigned the highest rating 
possible under that code, 10 percent.  This contemplates a 
severe limitation of dorsal spine motion.  

Code 5285 also provides an additional 10 percent rating if 
there is demonstrable deformity of vertebral body.  This 10 
percent rating is assigned for each segment of the spine, 
cervical, dorsal, or lumbar, in which there are one or more 
vertebral bodies demonstrably deformed by fracture residuals; 
except that the additional 10 percent can not be assigned for 
more than one segment by reason of involvement of only the 
first or last vertebrae of an adjacent segment.  In this 
case, the RO has already assigned a rating in excess of 10 
percent for the vertebral deformity.  Thus a higher rating 
can not be assigned under Code 5285.  

A higher rating could be assigned for ankylosis of the dorsal 
spine.  38 C.F.R. Part 4, § 4.71a, Code 5288 (2000).  
However, there is no evidence of ankylosis (bony fixation) of 
the dorsal spine.  See 38 C.F.R. Part 4, § 4.71a, Code 5286 
(2000).  This has been adequately developed.  X-rays studies 
of the dorsal spine have been taken and interpreted by 
physicians.  See report of December 1999 X-ray study.  The 
doctors have found mild compression deformities but have not 
identified any ankylosis.  As there is no ankylosis, a higher 
rating can not be assigned under Code 5288.  

On the December 1999 VA examination, the doctor reported that 
motion was extremely limited.  This is consistent with the 
severe limitation of motion which has already been assigned 
the maximum rating.  The presence of motion contraindicates 
and is not analogous to ankylosis.  Thus, a higher rating can 
not be assigned by analogy to Code 5288.  38 C.F.R. § 4.20 
(2000).  

The Board finds no basis in the rating schedule to assign a 
higher rating for the service-connected dorsal spine 
disorder.  

Extraschedular Rating

The February 1996 statement of the case reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

Service Connection for a Cervical Spine Disorder

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
That means that for a claim of service connection, there must 
be evidence of a current disability, evidence of disease or 
injury during service and evidence of a link between the two.  
Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  See Reiber 
v. Brown, 7 Vet. App. 513 (1995).  

The veteran contends that his accident in service and related 
treatment, particularly casting, caused a cervical spine 
disorder.  What caused a medical condition is a medical 
question which requires evidence from a trained medical 
professional.  As a lay witness, the veteran does not have 
the training or experience required to present competent 
evidence on the medical question of etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

There is no evidence from any competent witness that the 
injury in service, or its treatment or residuals, caused the 
veteran's current cervical spine disorder.  

The service medical records are complete.  They show the 
veteran injured his back in January 1953.  He was thoroughly 
examined and there were no cervical spine symptoms.  On 
separation examination, in May 1954, the veteran's neck was 
normal.  There were no cervical spine complaints, findings or 
diagnoses on the July 1954 or April 1982 VA examinations.  VA 
clinical records of 1982 and 1984 reflect back complaints 
without mention of the cervical spine.  A detailed report of 
the February VA examination did not contain any cervical 
spine complaints, findings or diagnoses.  The report of the 
December 1985 VA orthopedic examination did not contain any 
cervical spine complaints, findings or diagnoses.  The report 
of the April 1995 VA examination did not contain any cervical 
spine complaints, findings or diagnoses.  

The veteran's cervical spine complaints were specifically 
considered in a November 1996 VA examination.  The findings 
led to the impression that the veteran had possible left C6-
C7 radiculopathy.  The doctor expressed the opinion that it 
was highly unlikely that the veteran's current complaints 
were related to his accident in service and most likely 
represented the residuals of the normal aging process.  

Subsequent examinations did not link the current cervical 
spine disability to the injury in service or the service-
connected disability.  

There is no competent evidence of a cervical spine disability 
in service and the veteran's neck was normal on separation 
examination.  There is no evidence of arthritis affecting the 
cervical spine during the year after the veteran left 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).  There is no evidence of any cervical 
spine disability for many years after service.  There is no 
medical opinion connecting the veteran's current cervical 
spine disability to his injury in service or to its service-
connected residuals.  Instead, a physician has expressed the 
opinion that the veteran's current neck disorder is related 
to the aging process and not the injury in service.  There is 
no evidence to support the claim.  The preponderance of the 
evidence is against the claim.  Therefore, the Board must 
deny service connection for a cervical spine disorder.  


ORDER

An evaluation in excess of 50 percent for the compression 
fracture of vertebra L1 is denied.  

An evaluation in excess of 40 percent for the compression 
fractures of vertebrae T7, T11, and T12 is denied.  

Service connection for a cervical spine disorder is denied.  


		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals



 


